United States Court of Appeals
                      For the First Circuit


No. 13-2170

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                     GIOVANNY ZAPATA-VÁZQUEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]



                              Before

                 Torruella, Kayatta, and Barron,
                         Circuit Judges.



     Lydia Lizarríbar-Masini on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and John A. Mathews II, Assistant United States Attorney,
on brief for appellee.



                         January 30, 2015
           KAYATTA, Circuit Judge.        Defendant-appellant Giovanny

Zapata-Vázquez ("Zapata") appeals the district court’s imposition

of an above-Guidelines prison sentence of 72 months after he

pleaded guilty to one count of possessing a firearm in furtherance

of   a   drug   trafficking    crime     in   violation   of   18   U.S.C.

§ 924(c)(1)(A).   Finding no error, we affirm.

                              I. Background

           Because this appeal follows a guilty plea, we derive the

facts from the plea agreement, the change-of-plea colloquy, the

unchallenged portions of the presentence investigation report, and

the sentencing hearing transcript. United States v. Ocasio-Cancel,

727 F.3d 85, 88 (1st Cir. 2013).              Patrolling police officers

approached Zapata and two other individuals after the officers

observed the group in an abandoned residence and smelled marijuana.

The officers seized 64 small bags of cocaine base ("crack cocaine")

and a loaded 9mm pistol.       Zapata admitted that the firearm and

drugs belonged to him, and then consented to a search of his

vehicle.   He told the officers that they would find marijuana, two

loaded magazines, and a large amount of cash, all of which the

officers did find.     At the time of the offense, Zapata was on

probation for a local drug distribution offense.

           Zapata was charged with one count of possession with

intent to distribute crack cocaine, 21 U.S.C. § 841(a)(1), and one

count of possessing a firearm in furtherance of a drug crime, 18


                                   -2-
U.S.C. § 924(c)(1)(A).          Zapata pleaded guilty to the firearm

offense.1    According to a written plea agreement entered pursuant

to   Fed.   R.   Crim.   P.   11(c)(1)(B),    Zapata    and   the   government

recommended      a   prison   sentence   of   60    months,   which   was   the

Guidelines sentence for the offense.          See U.S.S.G. § 2K2.4(b); 18

U.S.C. § 924(c)(1)(A)(i).        Although the district court "perfectly

underst[oo]d the reasons why the parties . . . recommended a

sentence of 60 months, because of the fact that Mr. Zapata came

forth immediately and admitted what he did," the court nonetheless

imposed a variant sentence of 72 months primarily because of the

seriousness of the firearm offense in a community, like Puerto

Rico, where such crimes are pervasive, and because Zapata was on

probation at the time of the offense.              Zapata now challenges the

reasonableness of his variant sentence.

                                II. Analysis

            We review the reasonableness of a sentence for an abuse

of discretion. United States v. Del Valle-Rodríguez, 761 F.3d 171,

176 (1st Cir. 2014). We first look for procedural error, including

"failing to consider appropriate sentencing factors, predicating a

sentence on clearly erroneous facts, or neglecting to explain the

rationale for a variant sentence adequately." Id. Our review then

shifts to the substantive reasonableness of the sentence.              Id.



      1
       The district court dismissed the drug distribution count at
the government's request.

                                     -3-
             There    is     no    basis    for       any    of   Zapata’s    claims      of

procedural error.          He first claims that the district court failed

to consider all of the 18 U.S.C. § 3553(a) sentencing factors,

especially    the     need        "to    provide      the     defendant   with       needed

educational    or     vocational          training,         medical   care,     or    other

correctional treatment in the most effective manner."                           18 U.S.C.

§ 3553(a)(2)(D). Here, the district court announced that it "ha[d]

reviewed the guideline calculations," and "ha[d] also considered

the other sentencing factors set forth in Title 18, United States

Code section 3553(a)."                  This statement "is entitled to some

weight."     United States v. Vega-Salgado, 769 F.3d 100, 105 (1st

Cir. 2014) (quoting United States v. Clogston, 662 F.3d 588, 590

(1st Cir. 2011)). "[P]arsing through [the section 3553(a) factors]

mechanically is not" required.                  Id.   Here, the district court did

expressly     consider       various        factors,         including    the        nature,

circumstances, and seriousness of the offense, Zapata’s background,

adequate deterrence, and the need to protect the public. 18 U.S.C.

§ 3553(a)(1), (2)(A)-(C). To the extent that Zapata complains that

the   district       court    failed       to     consider        rehabilitation,       id.

§ 3553(a)(2)(D), the district court’s acknowledgment of his history

of drug abuse and recommendation of a drug treatment program (if

Zapata qualified) belies his complaint.

             Zapata’s      other        claim    of   procedural      error--that        the

district court placed too much emphasis on the prevalence of


                                            -4-
firearms and violent crime in Puerto Rico without regard to the

specific circumstances of his case--fares no better.                     It is

well-settled that the sentencing court may take into account the

characteristics of the community in which the crime took place when

weighing the offense’s seriousness and the need for deterrence.

United States v. Flores-Machicote, 706 F.3d 16, 23 (1st Cir. 2013)

("[T]he incidence of particular crimes in the relevant community

appropriately informs and contextualizes the relevant need for

deterrence."); United States v. Politano, 522 F.3d 69, 74 (1st Cir.

2008) ("In considering the characteristics of [a] community, the

district court has the authority to conclude that the impact of [a]

particular offense is more serious than that reflected by the

Sentencing Commission.").        Here, the district court could properly

take   into   account    its    view    that   "[t]his   type   of   crime"   is

"pervasive" in Puerto Rico and "more serious . . . than if [it] had

occurred in a less violent society." The district court "has broad

discretion to assay [sentencing factors] and need not afford equal

weight to each factor in a given case," but "may not go too far" in

emphasizing community-based rather than case-specific factors.

Flores-Machicote,       706    F.3d    at   23-24.   The   sentencing    judge

underscored community characteristics, but not at the expense of

also weighing the specific circumstances of Zapata’s case--the

precise gun at issue and its connection to a particular crime,

Zapata’s background and probation status, and his acceptance of


                                        -5-
responsibility.          See United States v. Santiago-Rivera, 744 F.3d

229, 233 (1st Cir. 2014).

                  Zapata’s     claim       of      substantive          unreasonableness

essentially repackages his argument that the court placed too much

weight       on    community       considerations        at    the    expense    of    other

sentencing factors, including the need for rehabilitation and

Zapata’s cooperation with police. The hallmarks of a substantively

reasonable sentence are "a plausible sentencing rationale and a

defensible result."           United States v. Martin, 520 F.3d 87, 96 (1st

Cir. 2008).           Here, the district court relied primarily on the

seriousness of firearm offenses in Puerto Rico and the fact that

Zapata committed the current offense while on probation for a drug

offense conviction.                The district court further found that a

60-month sentence would not meet the goals in section 3553(a)(2)

because such a sentence "does not reflect the seriousness of the

offense, does not promote respect for the law, does not protect the

public from further crimes by Mr. Zapata and does not address the

issues of deterrence and punishment." These reasons were enough to

form     a    plausible       rationale      for    a     variant      sentence.        See

Flores-Machicote,            706    F.3d    at     25.          Likewise,   these       same

considerations          adequately         justified          the    magnitude    of     the

twelve-month upward variance. See id. (five-year sentence that was

nineteen months above top of guidelines range was substantively

reasonable for firearm possession offense).                          In any given case


                                             -6-
there is "a range of reasonable sentences," and Zapata’s sentence

does   not   "fall[]   outside   the   expansive   boundaries   of   that

universe."    Martin, 520 F.3d at 92.

                            III. Conclusion

             For the foregoing reasons, we affirm.




                                   -7-